DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

As per claim 1:
The limitation “selecting one or more transit time thresholds that fall within a transit time preference for a candidate,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this limitation encompasses a person forming a judgment as to a threshold of how long of a commute to a job is acceptable.
The limitation “comparing, by one or more computer systems, locations of a set of jobs to the one or more isochrones to determine transit times between the starting point and the set of jobs,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “comparing” in 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element of “obtaining, by one or more computer systems, one or more isochrones representing the one or more transit time thresholds for a starting point associated with the candidate and a mode of transportation.”  “Obtaining” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “outputting, based on the transit times, one or more recommendations comprising one or more jobs in the set of jobs that meet the transit time preference.”  “Outputting” is recited at a high level of generality (i.e., as a generic computer function of presenting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply 
The claim is not patent eligible.

As per claim 2:
The limitation “downsampling vertices in the one or more isochrones to fall within a maximum number of vertices,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation.  For instance, this limitation is performed by “us[ing] a Douglas-Peucker technique . . . to reduce the number of vertices in the polygon.”  Specification [0056].  Official notice is taken that the Douglas-Peucker technique is an algorithm, i.e., a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 3:
The limitation “determining bounding boxes for the one or more isochrones,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes 
The limitation “identifying the locations of the set of jobs as falling within the bounding boxes,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person looking at the address of the job on the map and determining whether it is inside or outside the isochrone.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 4:
The limitation “a bounding box for a polygon in an isochrone,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this limitation requires that the shape that the person draws on the map to represent the isochrone is a polygon.
The limitation “a set of map tiles that substantially cover a geographic area represented by the isochrone” is an optional feature.

Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 5:
The limitation “comparing the locations of the set of jobs to a first isochrone that represents a smallest transit time threshold to identify a first subset of the jobs located within the first isochrone,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “comparing” in the context of this limitation encompasses a person looking at the address of the job on the map and determining whether it is inside or outside the isochrone.
The limitation “assigning, to the first subset of jobs, a first transit time that is equal to the smallest transit time threshold,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “assigning” in the context of this limitation encompasses a person forming a judgment that the commute time to a job inside the isochrone is the time threshold associated with the isochrone.

Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 6:
The limitation “comparing remaining locations of the set of jobs that are outside the first isochrone to a second isochrone that represents a larger transit time threshold than the smallest transit time threshold to identify a second subset of jobs located within the second isochrone,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “comparing” in the context of this limitation encompasses a person looking at the address of the job on the map and determining whether it is inside or outside the isochrone.
The limitation “assigning, to the second subset of jobs, a second transit time that is equal to the larger transit time threshold,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “assigning” in the context of this limitation encompasses a person forming a judgment that the commute time to a job inside the isochrone is the time threshold associated with the isochrone.

Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 7:
The limitation “applying a ray-casting technique to the locations of the set of jobs and an isochrone to identify a subset of the jobs located within the isochrone,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “applying” in the context of this limitation encompasses a person drawing a line from the origin of the isochrone towards the job and forming a judgment as to whether the line reaches the job before it crosses the isochrone.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.


The limitation “wherein the one or more recommendations comprise a subset of the jobs that meet the transit time preference,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this limitation implies a person looking at the address of a job on the map, and determining that it is outside the isochrone, and forming the judgment not to recommend it.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 9:
The limitation “wherein the one or more recommendations comprise a transit time between the starting point and a job that meets the transit time preference,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this limitation implies a person mentally forming a judgment as to the transit time between the starting point and the job.

Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 10:
The claim recites the additional limitation “generating a user interface for obtaining the starting point, a start time, the transit time preference, and the mode of transportation from the candidate.”  “Generating” is recited at a high level of generality (i.e., as a generic computer function of presenting data in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Furthermore, this is an insignificant extra-solution step of data gathering.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution data gathering.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution data gathering can provide an inventive concept.


As per claim 11:
The limitation “wherein the one or more transit time thresholds comprise at least one of: a first transit time threshold that equals the transit time preference; and a second transit time threshold that is less than the transit time preference,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this limitation implies a person mentally forming a judgment as to which transit time threshold to use.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al., US 2018/0180431 A1 (hereinafter “Su”), in view of Vijayaraghavan et al., US 2020/0333156 A1 (hereinafter “Vijayaraghavan”).

As per claim 1, Su teaches:
selecting one or more transit time thresholds that fall within a transit time preference for a candidate (Su ¶ 0025, “a time less than or equal to the commute time”), where the commute time is a claimed transit time threshold;
comparing, by one or more computer systems, locations of a set of jobs to determine transit times between the starting point and the set of jobs (Su ¶ 0028, “The location of the job postings can be compared to the commute tolerance area associated with the user to identify one or more relevant job postings having associated locations within the commute tolerance area.”); and
outputting, based on the transit times, one or more recommendations comprising one or more jobs in the set of jobs that meet the transit time preference (Su ¶ 0028, “In some implementations, such data indicative of such relevant job postings can be provided to a user computing device associated with the user.”).

Su, however, does not teach:
obtaining, by one or more computer systems, one or more isochrones representing the one or more transit time thresholds for a starting point associated with the candidate and a mode of transportation; or
comparing, by one or more computer systems, locations of a set of jobs to the one or more isochrones to determine transit times between the starting point and the set of jobs.

The analogous and compatible art of Vijayaraghavan, however, teaches using isochrones to determine an area reachable within a given time in order to locate search results within the isochrone (Vijayaraghavan ¶ 0002-03).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vijayaraghavan to use the isochrones of Vijayaraghavan to determine the commute tolerance area of Su in order to locate job listings within a travel time as indicated by an isochrone.

As per claim 3, the rejection of claim 1 is incorporated, and Su does not teach while Vijayaraghavan teaches:
wherein comparing the locations of the set of jobs to the one or more isochrones to determine the transit times between the starting point and the set of jobs comprises:
determining bounding boxes for the one or more isochrones (Vijayaraghavan ¶ 0065, “the geometric shape comprises the point of interest and a polygon comprising a plurality of line segments connecting a corresponding plurality of radial endpoints extending radially outward to a distance corresponding to the threshold period of time from the point of interest”); and
identifying the locations of the set of jobs as falling within the bounding boxes (Vijayaraghavan ¶ 0065, “the polygon includes all points of interest reachable within the drive time and that excludes all points of interest not reachable within the drive time.”).



As per claim 4, the rejection of claim 3 is incorporated, and Su does not teach while Vijayaraghavan teaches:
wherein the bounding boxes comprise at least one of:
a bounding box for a polygon in an isochrone (Vijayaraghavan ¶ 0065, “the geometric shape comprises the point of interest and a polygon comprising a plurality of line segments connecting a corresponding plurality of radial endpoints extending radially outward to a distance corresponding to the threshold period of time from the point of interest”); and
a set of map tiles that substantially cover a geographic area represented by the isochrone, where this is an optional feature.

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vijayaraghavan to use the isochrones of Vijayaraghavan to determine the commute tolerance area of Su in order to locate job listings within a travel time as indicated by an isochrone.

As per claim 7, the rejection of claim 1 is incorporated, but Su does not teach while Vijayaraghavan teaches:
wherein comparing the locations of the set of jobs to the one or more isochrones to determine the transit times between the starting point and the set of jobs comprises:
applying a ray-casting technique to the locations of the set of jobs and an isochrone to identify a subset of the jobs located within the isochrone (Vijayaraghavan ¶ 0065, “That is, the geometric shape comprises the point of interest and a polygon comprising a plurality of line segments connecting a corresponding plurality of radial endpoints extending radially outward to a distance corresponding to the threshold period of time from the point of interest. In this regard, the polygon includes all points of interest reachable within the drive time and that excludes all points of interest not reachable within the drive time.”).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vijayaraghavan to use the isochrones of Vijayaraghavan to determine the commute tolerance area of Su in order to locate job listings within a travel time as indicated by an isochrone.

As per claim 8, the rejection of claim 1 is incorporated, but Su does not teach while Vijayaraghavan teaches:
wherein the one or more recommendations comprise a subset of the jobs that meet the transit time preference (Vijayaraghavan ¶ 0065, “In this regard, the polygon includes all points of interest reachable within the drive time and that excludes all points of interest not reachable within the drive time.”).
It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vijayaraghavan to use the isochrones of Vijayaraghavan to determine the commute tolerance area of Su in order to locate job listings within a travel time as indicated by an isochrone.

As per claim 9, the rejection of claim 1 is incorporated, but Su does not teach while Vijayaraghavan teaches:
wherein the one or more recommendations comprise a transit time between the starting point and a job that meets the transit time preference (Vijayaraghavan ¶ 0054, “predicted commute time from the point of interest (e.g., work) to other points of interest (e.g., prospective real properties”).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vijayaraghavan to use the isochrones of Vijayaraghavan to determine the commute tolerance area of Su in order to locate job listings within a travel time as indicated by an isochrone.

As per claim 10, the rejection of claim 1 is incorporated, but Su does not teach while Vijayaraghavan teaches:
generating a user interface for obtaining the starting point, a start time, the transit time preference, and the mode of transportation from the candidate (Vijayaraghavan ¶ 0054, “It will be appreciated that the server 102 may further include means, such as the communications circuitry 206, processor 202, memory 208 and/the like for receiving a mode of transportation (e.g., walking, driving, bicycling, etc.). The process can further include accessing and searching graph data to identify a geometric shape for the selected commute time and determining a predicted commute time from the point of interest (e.g., work) to other points of interest (e.g., prospective real properties).”).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al., US 2018/0180431 A1 (hereinafter “Su”), in view of Vijayaraghavan et al., US 2020/0333156 A1 (hereinafter “Vijayaraghavan”), and further in view of Martin, US 2004/0108999 A1 (hereinafter “Martin”).

As per claim 2, the rejection of claim 1 is incorporated, but Su does not teach:
downsampling vertices in the one or more isochrones to fall within a maximum number of vertices.

The analogous and compatible art of martin, however, teaches downsampling vertices of a polygon using the Douglas-Peucker algorithm (Specification [0056]) in order to simplify a polygon (Martin ¶ 0080).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Martin with those of Su and Vijayaraghavan to apply the Douglas-Peucker algorithm to simplify the isochrone of Vijayaraghavan in order to simplify processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159